Conviction is for violating the Medical Practice Act, punishment being a fine of $100.00 and six months' imprisonment in the county jail. (Article 741, subd. 2; Article 742, P. C.)
The record is before this Court without statement of facts or bills of exception, save exception reserved to failure to give certain requested charges. In the absence of a statement of facts it can not be known whether the refusal of said instructions was erroneous.
There appears in the record the following verdict of the jury: "We the jury find the defendant guilty as charged in the information and assess his punishment at $100.00 fine and six months in jail." In the judgment as it appears in this transcript the verdict was not set out correctly. The judgment will be reformed to show corrected verdict, and judgment in accordance therewith.
As reformed the judgment is affirmed. *Page 442